Title: George Nicolson to Virginia Delegates, [ca. 25 May] 1781
From: Nicolson, George
To: Virginia Delegates

 

[ca. 25 May 1781]
Articles in the Public Magazine, wanted for the State of Virginia

1000 tin Cartouch Boxes
50 pr. Pistols out of repair
6 Sheets of Copper.
100 Gun Locks.

Gentlemen
Above is a List of such necessarys now in the Continental Store which are much wanted in our State for the equipment of the Troops, and am informed by the Honbl the Board of War, may be had for that purpose by application being made by you to Congress.
I therefore beg leave to request you will get a resolution for the Board of War to grant an order for the delivery of the above Articles to me, and I will forward them on to Virginia without loss of time. I have the honour to be
Gentl. Your mo: ob. Servt.
Geo: Nicolson Asst. Agent. for the State of Virginia
